Mr. Justice Baker delivered the opinion of the court. The facts stated in the cross-bill were germane to the subject of the original bill in the sense that they related to the same matters. A cross-bill may be maintained to obtain full relief and a complete determination of all controversies which arose out of the matters stated in the original bill. Where a cross-bill is germane to the issues made by the original bill and answer and the original complainant makes no objection to filling it and treats it as a proper pleading by answering it, the court may properly make it the basis of its decrees. Ackley v. Croucher, 203 Ill. 530-534. The cross-defendant alleged in her answer to the cross-bill a willingness to return to her husband, but this allegation was traversed by the replication and was not supported by any evidence at the hearing. The case therefore is not within the rule that a divorce for desertion will not be granted where the defendant makes a bona fide offer to return to the complainant. By an interlocutory order made on motion of defendant the original complainant was enjoined, “from going around and about the office of the defendant, No. 2842 Armour Avenue, or in any. way interfering with the defendant in his business or personal property.” Defendant is a physician, had an office at 2842 Armour avenue, and lived with complainant at that number, but it does not appear that they lived in the room occupied by defendant as an office. The order only prevented complainant from going to the office of defendant of interfering with his business or personal property, and the case is not within the rule that a divorce for desertion will not be granted where the return of the party alleged to be guilty of desertion has been prevented by the act of the other party. The evidence does not support the contention that the defendant practiced deception on the court in failing to disclose any material fact. We think that the finding that the plaintiff in error was guilty of desertion as alleged in the cross-bill was proper on the evidence, and the decree will be affirmed. Affirmed.